DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "said connecting longitudinal member" in line 13.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "said loading section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 should depend on claim 2.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “wherein said connecting longitudinal member (10) is coupled to said first reinforcing longitudinal member (12) and is mechanically connected to said headstock (8) by said first reinforcing longitudinal member (10)”, however, the connecting longitudinal member (10) is connected directly to the headstock (8), see figure 1; the claim appears to need to be changed to state what can be seen on the figure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinhilber (DE 10 2015 004977, Stein from now on). A bicycle comprising: 
a frame (1): and 
at least one bottom bracket inserted engaged in a housing (3) made in said frame, 
wherein there are also the bicycle has: 
at least one column (seat tube), on the a head portion of which a saddle (24) is inserted; 
at least one headstock (10) adapted to support a handlebar (8); 
one or more longitudinal members (16) that mechanically connect a bottom portion (13) of said column with said headstock; 
at least one first reinforcing longitudinal member (11) mechanically connected at a first end to said headstock and with at a second end to said column, and wherein: 
said longitudinal member has, in a first portion (12) in proximity to the a joint of the column (seat tube), a loading section (2) shaped to support a load of objects (20) or other material, and
said housing (3) is made in correspondence of a portion of a section of said column (seat tube) between said head portion (top part of seat tube) and said bottom portion (bottom part of seat tube), said first portion (12) being disposed in proximity of a ground so as to bring the load closer to a center of gravity of the bicycle (as having the load down low would make the center of gravity closer to the ground).
Regarding claim 2, wherein a length of said bottom bracket extends to separate pedal cranks (see figure 4) from each other and to prevent free ends of the pedal cranks from interfering with said loading section (2) during rotation (see figures 1 and 4).
Regarding claim 3, further comprising at least one second reinforcing longitudinal member (15) mechanically connected with at a first end thereof to said column (seat tube) and with at a second end   to the a rear wheel (see figure 3) of said bicycle.
Regarding claim 4, wherein said first and second reinforcing longitudinal members are made as a single body after construction of the bicycle frame.
Regarding claim 5, wherein said longitudinal member (16) is coupled to said first reinforcing longitudinal member (11) through the headstock to form a mechanical unit (see indefinite rejection above).
Regarding claim 7, further comprising a plate  (see figure 4) coupled to a loading section (2) of said connecting longitudinal member (10) and adapted to support objects or other material.
Regarding claim 8, wherein the housing (3) on the bottom bracket is formed in the intermediate section of the column (seat tube, see figure 2).
Regarding claim 9, wherein said housing engages said bottom bracket is coupled to a longitudinal member (triangular piece seen in figure 2 connecting the housing to the column/seat tube) protruding from said column.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The connecting longitudinal member (10) connecting the reinforcing longitudinal member (12) to the headstock (8) was not found during the search.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611